Citation Nr: 1510144	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for a cervical spine disability, to include whether separate ratings for radiculopathy to the upper extremities are warranted.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to November 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing in December 2014 before the undersigned.  A copy of the transcript has been associated with the electronic claims file.  At the hearing, she submitted additional evidence and waived her right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary in this case is necessary so the AOJ may attempt to obtain outstanding VA treatment records and so the Veteran may be afforded a new VA examination.  

At her December 2014 hearing, the Veteran's representative stated that he was going to submit additional VA treatment records at the hearing.  The Veteran stated that she previously received VA treatment for her neck disability, but stopped for many years, and began receiving it again in 2013.  The VA records submitted by the Veteran's representative are not associated with her electronic claims file.  Further, no VA treatment records from 2013 onward have been associated with her electronic claims file.  On remand, the AOJ must obtain any outstanding VA treatment records not already associated with the Veteran's electronic claims file.  

The Veteran underwent a VA examination in June 2012.  The VA examiner found that she did not have radiculopathy even though he noted that the Veteran's private physician, Dr. D. K., had noted radicular symptoms.  No additional tests to confirm or refute the Veteran's contention that she has radiculopathy were performed.  Further, in finding that the Veteran did not have any functional loss due to her neck disability, the VA examiner did not address the Veteran's lay assertions that were of record at the time of the VA examination.  Specifically, private records from Dr. D. K. show complaints of spasm, sleep disturbance due to pain, and impact on her daily activities.  Also of record was a May 2012 statement from the Veteran reporting weakness in her arms and hands.  On remand, the AOJ must afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that are not currently associated with the Veteran's claims file, including records from 2013 onward.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of her cervical spine disability, and its impact on her ability to work and daily activities.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A January 2007 record from Dr. D. K. reflecting a diagnosis of mild cervical radiculopathy. 

ii. The Veteran's May 2012 assertion that she has weakness in her hands and arms.  

iii. The report of the June 2012 VA examination.  

iv. The Veteran's December 2014 hearing testimony, where she reports neck pain, weakness, radiating pain to her shoulders and arms, sleep disturbance, and the impact of her disability on her ability to work and activities of daily living.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  Her lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. Taking into account the evidence in the claims file, the Veteran's lay statements, and her hearing testimony, the examiner must determine the current severity of her cervical spine disability, and its impact on her ability to work and daily activities.  

e. The examiner must make a specific determination as to whether the Veteran has radiculopathy of her upper extremities.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




